DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.  The amendment, filed 04/22/22, has been entered.  Claims 4 and 10 are pending and under examination. Claims 1-3, 5-9, and 11-20 are cancelled. Claims 4 and 10 are amended.

Withdrawal of Objections/Rejections
3.  The following are withdrawn from the Office Action, filed 01/25/22:
The objections to claims 9 and 20, are moot in light of Applicant’s cancellation thereof.

The rejection of claims 6, 11, and 20 under 35 U.S.C. 112(d) or pre-AlA 35 U.S.C.112, 4th paragraph, as being of improper dependent form, is moot in light of Applicant’s cancellation thereof.

The rejection of claims 1-3 and 6 under 35 U.S.C. 102(a)(1) as being anticipated by Sharpton et al. 2009 (Genome Research 19:1722-1731), is moot in light of Applicant’s cancellation thereof.

The rejection of claims 1-3, 5-9, and 11-20 under 35 U.S.C. 103 as being unpatentable over Sharpton et al. 2009 (Gen Res 19:1722-1731) in view of Durkin et al. 2008 (Clin. Infectious Diseases 47: 69-73), is moot in light of Applicant’s cancellation thereof.



Allowable Subject Matter
4.  Claims 4 and 10 are allowed.
5.  The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest the use of peptides with SEQ ID NOs 5-12. The claims are drawn to eligible subject matter because each sequence is markedly different from what occurs in nature based on the substituted amino acids (i.e. the invention is not deemed a nature-based product and thus, not a judicial exception).

6.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

8.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
June 21, 2022